Citation Nr: 0924720	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  96-09 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right arm 
disorder, to include residuals of a right shoulder injury.  

2.  Entitlement to service connection for a low back 
disorder, to include residuals of a low back injury.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

(The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a 
migraine syndrome, as well as the issues of entitlement to 
service connection for a cardiovascular disorder, a disorder 
manifested by hematuria, and residuals of an injury to the 
eyes, will be addressed in a Board decision to be entered on 
a subsequent date.)  


Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1971 to 
November 1981.  

By its decision of August 2, 2006, the Board of Veterans' 
Appeals (Board) determined, among other things, that service 
connection was not warranted for a right arm disorder, to 
include residuals of a right shoulder injury; a low back 
disorder, inclusive of residuals of a low back injury; a 
liver disorder, to include infectious hepatitis; and PTSD; 
and that a 40 percent rating, but none greater, was warranted 
for service-connected gastric ulcer disease.  An appeal to 
the United States Court of Appeals for Veterans Claims 
(Court) followed as to the issues of the veteran's 
entitlement to service connection for right arm and low back 
disorders, including residuals of injuries, as well as 
service connection for PTSD and a liver disorder inclusive of 
hepatitis, and assignment of a rating in excess of 40 percent 
for ulcer disease.  

By its memorandum decision, dated in March 2008, the Court 
affirmed the Board's actions relating to its August 2006 
denial of service connection for a liver disorder, including 
hepatitis, and its assignment of a 40 percent rating, but 
none greater, for ulcer disease.  In addition, the Court 
vacated the Board's denials of service connection for right 
arm and low back disorders, including residuals of injuries, 
and for PTSD, remanding same to the Board for additional 
actions.  

It is noted parenthetically that the Board by its August 2006 
decision also determined that new and material evidence had 
been received to reopen a claim for service connection for 
residuals of arc welding burns of the eyes and remanded the 
issue of whether new and material evidence had been received 
to reopen a claim for service connection for a migraine 
syndrome, as well as the issues of service connection for a 
cardiovascular disorder a disorder manifested by hematuria, 
and residuals of an injury to the eyes, to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, through the VA's Appeals Management Center (AMC) 
in Washington, DC, so that additional development as to each 
could be undertaken.  Such development has not to date been 
accomplished and those matters are not now before the Board 
for review, but will be the subject of a future Board 
decision once the requested development actions have been 
completed and the case is returned to the Board from the AMC.  

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

The Court by its March 2008 memorandum decision determined 
that the Board erred in failing to ensure that the Veteran 
was adequately informed that he was permitted to submit 
evidence corroborating his claimed stressors other than 
through service military records, some of which were missing.  
The Court thus directed the Board to ensure that the 
appropriate notice be furnished to the Veteran prior to entry 
of a final administrative decision, and this action 
necessarily requires a remand of that matter to the AMC for 
issuance of the notice and for readjudication.  

Regarding the veteran's claims for service connection for 
right arm and low back disorders, including residuals of 
injuries, the Court held that the Board had failed to address 
the veteran's statements that he had been subject to an in-
service injury involving his right shoulder and low back when 
a 360 wing tip drop can fell on him.  By failing to address 
the credibility and relative probative value of such 
statements, the Court concluded that the Board's statement of 
reasons and bases for finding that a VA medical examination 
was not warranted was rendered inadequate.  Such action by 
the Court does not by itself necessitate a remand by the 
Board to the AMC, but it is apparent that other actions of 
the Veteran in the interim, specifically his submission of 
additional documentary evidence, some without a waiver of 
RO/AMC consideration, and his request for VA assistance in 
obtaining pertinent VA outpatient records, does in fact 
warrant the Board's remand of the right arm and low back 
issues to the AMC for additional actions.  

Notice is taken that pertinent private medical records were 
received by the RO in San Diego, California, in December 
2008, which included a report of right shoulder and arm 
surgery in January 2008.  Such records were not accompanied 
by a waiver for their initial consideration by the RO/AMC.  
Received by the Oakland RO in March 2009 was the veteran's 
written statement submitted for the purpose of advising the 
RO of the existence of additional medical records involving 
his pending service connection claims and appeals, inclusive 
of the low back, which were compiled at the McClelland VA 
Outpatient Clinic and the Mather VA Medical Center.  The 
Veteran therein also specifically requested that the RO 
obtain such records for review and he submitted an 
authorization and consent to release information to the VA 
from the Sutter North Medical Group in Yuba City, California, 
relating to right arm treatment received from January 2007 
through June 2009.  However, no further action by the RO to 
obtain such records is indicated.  The record does indicate 
that the Veteran himself submitted to the RO in late March 
2009 VA treatment records compiled at the Sacramento VA 
Medical Center from 2006 to 2009, with a waiver for RO 
consideration, but it is unclear whether the records are 
complete and inclusive of the McClelland and Mather records 
as previously outlined by the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008) and 38 C.F.R. § 3.159 
(2008) are fully satisfied as to the 
issues herein on appeal.  Specific notice 
must be provided to the Veteran that he 
may submit any corroborating evidence of 
the existence of in-service stressors 
leading to the onset of his PTSD and that 
such evidence need not be that compiled 
by the service department and may include 
that obtained from alternate sources, 
including buddy or lay statements from 
fellow servicemen or others.  

2.  Obtain for inclusion in the file all 
pertinent VA treatment records not 
already contained within the claims 
folder, including but not limited to 
those records of VA medical care compiled 
at the McClellan VA Outpatient Clinic and 
the Mather VA Medical Center.  

3.  Based on the veteran's March 2009 
authorization and release, obtain from 
the Sutter North Medical Group, 969 
Plumas Street, Yuba City, California 
95991, all pertinent records of 
treatment, including those complied from 
January 2007 to June 2009 involving the 
right arm and shoulder.  Once obtained, 
such records should be made a part of the 
veteran's claims folder.  

4.  Lastly, the veteran's claims for 
service connection for PTSD, a right arm 
disorder inclusive of residuals of a 
right shoulder injury, and a low back 
disorder to include residuals of a low 
back injury, should be readjudicated on 
the basis of all of the evidence 
presented, including that made a part of 
the record since entry of the most recent 
supplemental statement of the case, and 
all governing legal criteria.  The 
competency, credibility, and relative 
probative value of the lay and medical 
evidence presented should be assessed as 
part of the adjudicatory process.  If any 
benefit sought on appeal continues to be 
denied, the Veteran and his 
representative are to be furnished a 
supplemental statement of the case.  The 
Veteran must then be afforded a 
reasonable period in which to reply.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn as to the outcome of this matter by the actions 
herein requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




